476 F.2d 883
155 U.S.App.D.C. 127
UNITED STATES of Americav.Wilbur JONES, Appellant.
No. 72-1479.
United States Court of Appeals,District of Columbia Circuit.
Nov. 28, 1972.

Before BAZELON, Chief Judge, and TAMM and LEVENTHAL, Circuit Judges.ORDER
PER CURIAM.


1
On consideration of appellant's motion for leave to file a non-conforming pleading, it is


2
Ordered by the Court that the motion is granted and the Clerk is directed to file appellant's lodged motion for release on non-financial conditions pending appeal, and appellee's lodged opposition thereto.  On consideration of the foregoing, it is


3
Further ordered by the Court that appellant's aforesaid motion for release on non-financial conditions is denied.


4
Chief Judge BAZELON would grant the motion for release on non-financial conditions pending appeal and may file an opinion at a later date.